Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Suite B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION


CONCERNED FRIENDS OF THE
WINEMA, KLAMATH-SISKIYOU                       Case No. 1:19-cv-00516-MC
WILDLANDS CENTER, WESTERN
WATERSHEDS PROJECT, OREGON
WILD, and CENTRAL OREGON                       PLAINTIFFS’ NOTICE OF
BITTERBRUSH BROADS of the                      SUPPLEMENTAL AUTHORITY
GREAT OLD BROADS FOR
WILDERNESS,

                       Plaintiffs,

       v.

DOUGLAS C. McKAY, District Ranger,
Paisley & Silver Lake Ranger Districts,
Fremont-Winema National Forests, BARRY
L. IMLER, Forest Supervisor, Fremont-
Winema National Forests, U.S. FOREST
SERVICE, LAURIE SADA, Field
Supervisor, Klamath Falls Fish and Wildlife
Office, and U.S. FISH AND WILDLIFE
SERVICE,

                       Defendants.
       Plaintiffs hereby provide notice of the Ninth Circuit’s recent decision in Center for

Biological Diversity v. Bernhardt (“CBD”), -- F.3d. --, No. 18-73400, 2020 WL 7135484 (9th

Cir. Dec. 7, 2020). CBD vacated the Bureau of Ocean Energy Management’s (“BOEM”)

approval of an oil and gas project after finding that the accompanying Environmental Impact

Statement (“EIS”) was arbitrary and that the U.S. Fish and Wildlife Service’s (“FWS”)

Biological Opinion (“BiOp”) violated the Endangered Species Act (“ESA”). Id. at *19–20.

CBD provides precedent that is relevant to the pending summary judgment motions here.

       CBD held that FWS’s BiOp was unlawful because it relied, in part, upon “uncertain,

nonbinding mitigation measures.” Id. at *12–17, 19. In reaching this decision, CBD adopted the

following standard that district courts in this circuit have followed: mitigation measures in a

BiOp “must be subject to deadlines or otherwise-enforceable obligations; and most important,

they must address the threats to the species in a way that satisfies the jeopardy and adverse

modification standards.” Id. at *12 n.6 (internal quotation marks and citation omitted). In this

case, Plaintiffs relied on the same standard—articulated in National Wildlife Federation v.

NMFS, 184 F. Supp. 3d 861, 901–02 (D. Or. 2016)—to argue that FWS’s BiOp is unlawful

because it relies on mitigation measures that are uncertain to occur and do not address the threats

to Oregon spotted frogs. Plfs. MSJ at 29–31 (ECF No. 45); Plfs. Reply at 31–33 (ECF No. 56).

       CBD’s NEPA analysis is also relevant to this case. CBD held that BOEM’s EIS should

have quantified downstream greenhouse gas emissions from potential foreign oil consumption

under an alternative or explained why such an estimate was not possible. 2020 WL 7135484, at

*19. CBD faulted BOEM for failing to support its emissions analysis and conclusions with

evidence and explanations in the record. Id. at *6–10. Rather than deferring to BOEM on the

technical issues involved, CBD explained that deference only applies to areas within an agency’s




PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY                                                       1
expertise, which was not the case there. Id. at *9. This decision provides further support for

Plaintiffs’ NEPA claim here, which is also based on inconsistencies between the EIS’s

conclusions and evidence in the record. Plfs. MSJ at 9–14, 25–26; Plfs. Reply at 5–12, 23–27.

CBD also undercuts the Forest Service’s call for “strong deference” in this case, particularly

related to frog and climate change issues that are outside its area of expertise. Plfs. Reply at 2–4.



Dated: December 23, 2020                      Respectfully submitted,


                                              s/Elizabeth H. Potter
                                              Elizabeth H. Potter (OSB #105482)

                                              Attorneys for Plaintiffs




PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY                                                        2
